DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein the battery structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes the Applicant meant “wherein the battery holding structure,” and has interpreted the claim as such. Appropriate correction required.
Claim 9 recites the limitation "coupling to the protrusion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes the Applicant meant “coupling to a protrusion,” and has interpreted the claim as such. Appropriate correction required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narisawa et al. (US 6,041,128) herein Narisawa.

Regarding claim 1, Narisawa discloses a hearing device (hearing device 30, Figs. 6-19), comprising: a housing (housing 31, Figs. 6, 7, 18, and 19); a processor positioned within the housing (processor 50 in housing 31, Fig. 7); a rechargeable battery, wherein the rechargeable battery further comprises (battery contained within a battery compartment, col. 4 line 64-col. 5 line 2): a non-metallic casing (battery cover 42 with non-metallic portions 45, col. 8 lines 43-47, Figs. 6-17); and a battery holding structure configured to secure the rechargeable battery within the housing (battery holding structure 40A, col. 8 lines 27-37, Fig. 7), wherein the housing (housing 31 surrounds the battery, the processor 50 and the battery holding structure 40A, Figs. 6, 7, 18 and 19).  

Regarding claim 2, Narisawa discloses wherein the non-metallic casing includes a protrusion configured to secure or hold the rechargeable battery (non-metallic casing 42 with protrusions 42A(42B) to secure or hold the rechargeable battery, col. 8 lines 48-52, Fig. 7).  

Regarding claim 3, Narisawa discloses wherein the non-metallic casing comprises plastic or polymer (non-metallic casing 42 comprises polymer (o-ring 45 is made of rubber), col. 8 lines 43-47, Figs. 6-17).  

Regarding claim 4, Narisawa discloses wherein the battery structure is configured to attach to a protrusion such that the battery holding structure prevents the rechargeable battery from moving or rotating (battery holding structure 40 is configured to attach to a protrusion 42A(42B) via 40C(40D) such that the battery holding structure prevents the battery from moving or rotating, col. 5 lines 25-67 Figs. 6-17).  

Regarding claim 5, Narisawa discloses wherein the protrusion has a circular, oblong, or elliptic shape (protrusion 42A(42B) has a circular shape, col. 8 lines 48-52, Fig. 7).  

Regarding claim 9, Narisawa discloses wherein the battery holding structure comprises a plastic material extending from the hearing device (battery holding structure 40 with plastic material 40C extending from the hearing device, col. 8 lines 21-26, Figs. 6-17), and wherein the battery holding structure is configured secure the battery in a position and prevent the battery from rotating by physically coupling to the protrusion (battery holding structure 40 configured to secure the battery in a position and prevent the battery from rotating by physically coupling to the protrusion 42A/42B, col. 5 lines 25-67, Figs. 6-17).  

Regarding claim 10, Narisawa discloses wherein the rechargeable battery includes metallic contact pads, metallic leads, or metallic wires to transfer power from the rechargeable battery to the hearing device (electrode 43 provides transfer of power from rechargeable battery to the hearing device, col. 8 lines 27-37, col. 8 lines 53-58, Fig. 7).  

Regarding claim 11, Narisawa discloses wherein the rechargeable battery consists of the non- metallic battery casing, wires or leads, and battery chemistry (battery cover 42 with non-metallic portions 45 and wire/leads explicitly implied by electrode providing transfer of power from the rechargeable battery to the hearing device, battery chemistry explicitly implied in a battery, col. 8 lines 27-37, col. 8 lines 43-47, col. 8 lines 53-58, Figs. 6-17).  

Regarding claim 12, Narisawa discloses the hearing device further comprising: a charging circuit coupled to the processor, wherein the processor is configured to control the charging circuit (charging circuit coupled to the processor 50 explicitly implied by operational status of the hearing aid powered by the battery, said processor 50 would be configured to control said circuit as the processor controls all related circuits, col. 8 line 59-col. 9 line 6).  

Regarding claim 13, Narisawa discloses wherein the non-metallic battery casing includes a protrusion configured to secure or hold the rechargeable battery (non-metallic casing 42 with protrusions 42A(42B) to secure or hold the rechargeable battery, col. 8 lines 48-52, Fig. 7), and wherein the protrusion is position on the edge of the rechargeable battery, where the rechargeable battery is has circular shape (protrusions 42A(42B) positioned on the edge of the rechargeable battery, wherein the battery has a circular shape, Figs. 6-17).  

Regarding claim 14, Narisawa discloses a hearing device (hearing device 30, Figs. 6-19), comprising: a housing (housing 31, Figs. 6, 7, 18, and 19); a coil configured to receive an electromagnetic field positioned within the housing (induction coil for receiving an electromagnetic field positioned in the housing 31, col. 8 lines 59-67, col. 9 lines 19-22); a processor positioned within the housing (processor 50 in housing 31, Fig. 7); and a rechargeable battery, wherein the rechargeable battery further comprises (battery contained within a battery compartment, col. 4 line 64-col. 5 line 2): a non-metallic casing (battery cover 42 with non-metallic portions 45, col. 8 lines 43-47, Figs. 6-17), means for securing or holding the rechargeable battery within the housing, wherein the means is physically coupled to the non-metallic casing (non-metallic casing 42 with protrusions 42A(42B) to secure or hold the rechargeable battery, col. 8 lines 48-52, Fig. 7); and 14WO 2019/091571PCT/EP2017/078892wherein the housing surrounds the rechargeable battery, the processor, the coil, and the means for securing or holding the rechargeable battery (housing 31 surrounds the rechargeable battery, processor 51, coil and means for securing the rechargeable battery, Figs. 6-8, 16-19).  

Regarding claim 15, Narisawa discloses wherein the non-metallic casing comprises plastic (housing composed of plastic materials, col. 8 lines 21-26).  

Regarding claim 16, Narisawa disclsoes where in the hearing device is configured to communicate wirelessly with a computing device or another hearing device (wireless communication explicitly implied via use of an induction coil for receiving a signal, col. 8 lines 59-67).  

Regarding claim 17, Narisawa discloses wherein the hearing device further comprises a charging circuit configured to provide energy to the rechargeable battery (charging circuit explicitly implied by the ability of the battery to be charged within the battery compartment 40A, col. 8 lines 53-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Narisawa et al. (US 6,041,128) herein Narisawa in view of Maltan et al. (US 2004/0073275) herein Maltan.

Regarding claim 6, Narisawa discloses further comprising: a coil (induction coil for receiving an electromagnetic field, col. 8 lines 59-67), but lacks wherein the coil is configured to receive wireless power from an electromagnetic charging field, and wherein the electromagnetic charging field oscillates below 7MHz.  
Nevertheless it is well known in the art to have a coil configured to receive wireless power from an electromagnetic charging field as demonstrated by Maltan (inductive charging coil receives power from an external charging coil to recharge the battery, Maltan: [0010]).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hearing device of Narisawa to have a coil configured to receive wireless power from an electromagnetic charging field as suggested by Maltan in order to provide increased ease of recharging a battery via induction.

Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electromagnetic field of Narisawa and Maltan to be below 7MHz in order to tune the charging circuit to well-known wireless charging frequency ranges such as 80 kHZ-300 kHz. The Examiner takes Official Notice.

Regarding claim 7, while Narisawa does not specifically teach wherein the hearing device is configured to receive wireless power through an electromagnetic field, it is well known in the art to have a coil configured to receive wireless power from an electromagnetic charging field as demonstrated by Maltan (inductive charging coil receives power from an external charging coil to recharge the battery, Maltan: [0010]).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hearing device of Narisawa to have a coil configured to receive wireless power from an electromagnetic charging field as suggested by Maltan in order to provide increased ease of recharging a battery via induction.
  

Regarding claim 8, while Narisawa does not specifically teach wherein the battery casing encapsulates Li-ion battery chemistry, it is well known in the art to utilize Lithium-ion batteries to power electronic devices as demonstrated by Maltan (rechargeable Li-Ion battery, Maltan: [0037]). 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the battery of Narisawa to be a Li-ion battery as demonstrated by Maltan in order to take advantage of the well-known rechargeable properties of Li-ion batteries such as its high energy-density characteristics and ability to receive numerous recharges (Maltan: [0037]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN H NGUYEN/Primary Examiner, Art Unit 2651